DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 7 is allowed. Claims 1-6 and 8-12 are cancelled.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. Applicant argued the age of reference Buttner does not qualify as prior art, however, examiner indicated that the date of the reference is the foreign priority date therefore it correct, examiner indicated that the combination of new claim 7 along with claim 9 would be allowed.  Examiner called applicant to get examiners amendment to allow case and merge claim 9 to claim 7 and applicant agreed, see below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with [Chad Billings] on [05/28/2021].
The application has been amended as follows: Claim 7: Line 21 replace  “magnetic pole” with “protruding”, and merge claim 9 to new claim 7.  Cancel withdrawn claims 10-12.
Amend claim 7 as follows.
Amend claim 7 as follows: --“ A salient-pole rotor comprising: a magnetic pole portion formed of a plurality of ferromagnetic materials stacked in an axial direction and having a base portion which extends in an axial direction of a rotary shaft and a plurality of protruding portions which protrude outward in a radial direction of an axis from the base portion, is disposed to be spaced apart from each other at intervals in a circumferential direction of the rotary shaft and have outer circumferential surfaces along an imaginary cylindrical surface centered on the axis; a concave portion reinforcing portion which is provided in a concave portion between mutually adjacent protruding portions in the magnetic pole portion, formed of a non-magnetic material and has a shape in which an outer circumferential surface follows the imaginary cylindrical surface; and a cylindrical reinforcing portion formed in a cylindrical shape which [ protruding portions in the circumferential direction and divides an inner space thereof in the circumferential direction of the rotary shaft, wherein the cylindrical reinforcing portion includes a filament portion formed in an annular shape in which a direction of a fiber faces the circumferential direction of the rotary shaft and covers outer circumferential surfaces of the magnetic pole portion and the concave portion reinforcing portion, and a non-magnetic fixing portion which fixes the filament portion.--”
Cancel claim 9-12.
Allowable Subject Matter
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 7, recites “inter alia” “A salient-pole rotor comprising: a magnetic pole portion formed of a plurality of ferromagnetic materials stacked in an axial direction and having a base portion which extends in an axial direction of a rotary shaft and a plurality of protruding portions which protrude outward in a radial direction of an axis from the base portion, is disposed to be spaced apart from each other at intervals in a circumferential direction of the rotary shaft and have outer circumferential surfaces along an imaginary cylindrical surface centered on the axis; a concave portion reinforcing portion which is provided in a concave portion between mutually adjacent protruding portions in the magnetic pole portion, formed of a non-magnetic material and has a shape in which an outer circumferential surface follows the imaginary cylindrical surface; and a cylindrical reinforcing portion formed in a cylindrical shape which covers the magnetic pole portion along the imaginary cylindrical surface and the outer circumferential surface of the concave portion reinforcing portion and is formed of a non-magnetic material, wherein the protruding portions in the circumferential direction and divides an inner space (see Fig.3) thereof in the circumferential direction of the rotary shaft, wherein the cylindrical reinforcing portion (24) includes a filament portion (31) formed in an annular shape in which a direction of a fiber faces the circumferential direction of the rotary shaft and covers outer circumferential surfaces(see Fig.3) of the magnetic pole portion and the concave portion reinforcing portion, and a non-magnetic fixing portion (32) which fixes the filament portion (31).”  
    PNG
    media_image1.png
    443
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    536
    media_image2.png
    Greyscale
 

 
Regarding claims 7 combination, the closest prior art along or combination Buttner, Reiter and Arendt and Ciprani teach bits and pieces of new amended claim 7 and is not obvious to combine all those references to make the rotor claimed in claim 7, they fail to teach a rotor with slits and magnet and fibers, but they  fail to teach the combination of the slit dividing the adjacent portion of the space of the slot and having the fibers filament direction as described in the combinations of claim 7 a concave portion reinforcing portion which is provided in a concave portion between mutually adjacent protruding portions in the magnetic pole portion, formed of a non-magnetic material and has a shape in which an outer circumferential surface follows the imaginary cylindrical surface; and a cylindrical reinforcing portion formed in a cylindrical shape which covers the magnetic pole portion along the imaginary cylindrical surface and the outer circumferential surface of the concave portion reinforcing portion and is formed of a non-magnetic material, wherein the magnetic pole portion has a plurality of slits which extend in the circumferential direction at a radial inner portion of the concave portion in the base portion to be spaced apart from each other at intervals in the radial direction, and the magnetic pole portion further includes a slit reinforcing portion which is provided inward from the slit and formed of a non-magnetic material, and wherein each of the plurality of slits includes a slit dividing portion which is formed to BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/MH/vdApplication No.: 16/079,859Docket No.: 1609-1235PUS1 Reply to Office Action of February 04, 2021Page 4 of 9 extend between the adjacent [ protruding portions in the circumferential direction and divides an wherein the cylindrical reinforcing portion includes a filament portion formed in an annular shape in which a direction of a fiber faces the circumferential direction of the rotary shaft and covers outer circumferential surfaces of the magnetic pole portion and the concave portion reinforcing portion, and a non-magnetic fixing portion which fixes the filament portion combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834